Citation Nr: 1646290	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 60 percent for lung cancer.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to September 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran originally requested a Board hearing, but he subsequently withdrew his hearing request prior to the date of his scheduled hearing.  See November 2016 Statement in Support of Claim; see also 38 C.F.R. § 20.704(e).


FINDING OF FACT

In November 2016, the Veteran's representative submitted a written statement expressing the Veteran's intent to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In November 2016, the Veteran's representative submitted a written statement expressing the Veteran's intent to withdraw his appeal.  See November 2016 Statement in Support of Claim.  Accordingly, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal, and it is dismissed. 


ORDER

The appeal concerning the issue of entitlement to a rating in excess of 60 percent for lung cancer is dismissed.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


